DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/03/2021 has been entered.
Disposition of claims: 
Claims 1-15 and 24 have been canceled.
Claims 16-23 and 25-32 are pending.
Claims 16, 19, and 25-26 have been amended.
The amendments to claim 25 have overcome the objection of claim 25 set forth in the last Office Action. The objection has been withdrawn.
The amendments to claim 16 regarding the limitation of the claim term “linkage” have overcome the rejections of claims 16-32 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claim 19 regarding the limitation of the claim term “linkage” have overcome the rejection of claim 19 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 16 have overcome the rejections of claims 16-23, 25, and 27-32 under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2011/0284799 A1, hereafter Stoessel) in view of Nishizeki et al. (JP 2013/243234, machine translated English 
Upon reconsideration, the Examiner has withdrawn the rejections of claims 16-32 regarding the limitation of the straight-chain alkyl group having 2 to 20 carbon atoms under 35 U.S.C. 112(b) set forth in the last Office Action. 
Response to Arguments
Applicant’s arguments, see the third to the last paragraphs of page 16 of the reply filed 11/03/2021 regarding the rejections of claims 16-32 under 35 U.S.C. 112(b) set forth in the Office Action of 08/03/2021 have been considered. 
The rejections have been withdrawn, rendering these arguments moot.
Applicant’s arguments see the lines 5-8 of page 17 of the reply filed 11/03/2021 regarding the rejections of claim 25 under 35 U.S.C. 112(b) set forth in the Office Action of 08/03/2021 have been considered.
Applicant argues that the amendment regarding addition of definition of the variable X in formulae (L-1-1) to (L-44) in claim 25 overcome the rejection. 
Respectfully, the Examiner does not agree.
The rejection (paragraph 24, page 7 of the Office Action of 08/03/2021) pointed two issues; one is the definition of “o” and the other is the definition of “X”. 
The amendment only fixed the issue regarding the definition of “X”. 
Because the amendment does not resolve the issue of the definition of “o” of claim 25, the rejection is updated and maintained.

Claim Interpretation
Claims 16-23 and 25-32 recite both the terms “bond” and “direct bond”. The Examiner is interpreting each of these limitations to mean direct bond, wherein the bonding is formed directly, not through any linking group including the substituents of two bodies to be bonded.

Claim Objections
Claim 16 is objected to because of the following informalities: 
In claim 16, Applicant recites “CyD … wherein two or more of the optional substituents together optionally a ring system”. It should be “CyD … wherein two or more of the optional substituents together optionally form a ring system”
In claim 16, Applicant recites “CyD is the same or different … and which is bonded to CyC via a covalent bond; …” CyD is bonded to CyD as well as CyC. It is advised to amend to “CyD is the same or different … and which is bonded to CyC or CyD via a covalent bond; …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, Applicant recites “o      denotes the position where the structure is bonded to the group of formula (2) or (3)”. This limitation represents the position of bonding of the group of formulas (L-1-1) through (1-44) to the group of formula (2) or formula (3). The claim term “bonded” renders this claim indefinite, because it is unclear what is meant by “bonded”. Specifically, it is unclear if the bonding means a direct bond is formed or if the bonding can be achieved indirectly (i.e. through a substituent group).
For the purpose of the prosecution, the Examiner interprets the bonding can be achieved directly through a direct bond or indirectly through a linker group.

Allowable Subject Matter
Claims 16-23 and 26-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As outlined in the last Office action, Stoessel in view of Ma, Nishizeki, and Kim is a representation of the closest prior art. Stoessel discloses an iridium complex wherein the bidentate sub-ligands can be bridged together to form a hexadentate ligand. Stoessel does teach the compounds of Stoessel can be used as recurring units to form oligomers, polymers or dendrimers. Stoessel does not disclose a specific bridging structure and the specific organic linker structure as required in the claimed compound of Formula (1) in the instant claims.
However, Nishizeki teaches a specific bridging structure to join three bidentate sub-ligands to form a hexadentate tripodal ligand, and Kim teaches a specific organic linker structure to join the multiple iridium complexes to form an oligomer.
The bridging group taught by Nishizeki connects the bidentate sub-ligands of the iridium complexes of Nishizeki through the substituent group on the bidentate sub-ligands. However, 
Stoessel in view of Ma, Nishizeki, and Kim does not teach modifying the bridging group of Nishizeki such that the bridging group having the structure of Formula (4) is directly bonded to a non-substituent ring of the bidentate sub-ligand. None of the prior arts teaches or motivates modifying an iridium complex such that multiple bidentate sub-ligands are joined through the claimed bridging structure represented by the variable A of Formula (2) or (3). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786